In an action, inter alia, to enjoin defendants from conducting a retail furniture business at a specified location in contravention of a contract of sale, the parties cross-appeal from a judgment of the Supreme Court, Kings County, dated July 28, 1976, which, after a nonjury trial, inter alia, (a) enjoined defendants Vilmos Friedman and Margaret Friedman from performing services or being present at the store premises known as 464 Rockaway Avenue, Brooklyn, New York, until January 30, 1980, (b) enjoined defendants Allan Friedman and Allan’s Furniture, Inc., from maintaining signs or lettering at those premises reading "A. Friedman” and (c) dismissed various of the causes of action. Judgment modified, on the law, by (1) deleting from the second decretal paragraph thereof the date "January 30, 1980” and substituting therefor the date "January 30, 1981” and (2) adding to the seventh decretal paragraph thereof, after the words "Ordered, adjudged and decreed”, the words "until January 31, 1981”. As so modified, judgment affirmed, with costs to plaintiff. We agree with the opinion of Mr. Justice Rubin at Trial Term, but add only that the final date for the enforcement of the restrictive covenant should be extended by one year from that stated in the bill of sale, to compensate for the fact that it had been violated for at least one year of its five-year period (cf. Matter of Galewitz, 3 AD2d 280, 285, affd 5 NY2d 721). Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.